Citation Nr: 1642634	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-20 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable service in the United States Army from September 1973 to February 1975, and honorable service in the Navy from January 1977 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claims has since been transferred to the Indianapolis RO.  

In December 2013, the Veteran testified before a Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder.  That VLJ is no longer employed by the Board.  In a September 2016 letter, the Board notified the appellant that the VLJ who conducted the hearing was no longer available and of his right to request a new hearing before another VLJ.  In a statement received in October 2016, he requested a new video conference hearing.

In January 2014, the Board remanded the claims to the RO/Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  Although there has been substantial compliance with the Board's remand directives, a remand is necessary to schedule the Veteran for a video conference hearing with a VLJ.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing before a Veterans Law Judge.  Appropriate notification should be given to the Veteran and his attorney, and such notification should be documented and associated with the Veteran's claims file.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


